     Case 3:20-cv-00429-MMD-CLB Document 22
                                         23 Filed 09/09/20 Page 1 of 2



 1 DENISE A. BRADSHAW, ESQ.
   Nevada State Bar No.: 10521
 2 BRADSHAW LAW LLC
   603 Pine Street
 3 Elko, Nevada 89801
   TELE: (775) 738-7444
 4 FACSIMILE: (775) 738-7455
   E-Mail: denise@bradshawlawnv.com
 5
   ATTORNEY FOR PLAINTIFF
 6
   DAVID M. ZANIEL, ESQ.
 7 Nevada State Bar No.: 7962
   RANALLI, ZANIEL, FOWLER & MORGAN, LLC
 8 50 West Liberty Street, Suite 1050
   Reno, Nevada 89501
 9 TELE: (775) 786-4441
   FACSIMILE: (775) 786-4442
10 E-Mail: dzaniel@ranallilaw.com
11 ATTORNEYS FOR DEFENDANT
12
13                            UNITED STATES DISTRICT COURT
14                                   DISTRICT OF NEVADA
15 CHAD E. LAUGHTER,                   )             CASE NO.: 3:20-cv-00429-MMD-CLB
                                       )
16                   Plaintiff,        )
                                       )
17   vs.                               )              STIPULATED REQUEST FOR
                                       )               CONTINUANCE OF CASE
18   PROGRESSIVE DIRECT INSURANCE )                   MANAGEMENT CONFERENCE
     COMPANY; DOES I-X, inclusive; ABC )                    AND ORDER
19   CORPORATIONS, inclusive; and, XYZ )
     PARTNERSHIPS, inclusive,          )
20                                     )
                     Defendants.       )
21   ________________________________)
22         Pursuant to the Order Setting Case Management Conference of July 28, 2020, the
23 parties, above-named, by and through their respective counsel, respectfully request that the
24 Case Management Conference currently set for September 18, 2020, and any all related
25 deadlines, be continued to a later date.
26         This joint request is due to Plaintiff’s counsel being hospitalized in August 2020 for
27 ....
28 ....
     Case 3:20-cv-00429-MMD-CLB Document 22
                                         23 Filed 09/09/20 Page 2 of 2



 1 COVID-19 pneumonia and is still recovering and under the care of a physician.
 2        RESPECTFULLY SUBMITTED this 9th day of SEPTEMBER, 2020.
 3 BRADSHAW LAW LLC                           RANALLI, ZANIEL, FOWLER &
                                                MORGAN, LLC
 4
 5
   By: /s/ DENISE A. BRADSHAW                 By: /s/ DAVID M. ZANIEL
 6     DENISE A. BRADSHAW                         DAVID M. ZANIEL
       Nevada Bar Number: 10521                   Nevada Bar Number: 7962
 7     603 Pine Street                            50 West Liberty Street, Suite 1050
       Elko, Nevada 89801                         Reno, Nevada 89501
 8     ATTORNEY FOR PLAINTIFF                     ATTORNEYS FOR DEFENDANT
 9                                        ORDER
10        IT IS SO ORDERED:
11
                                                  _________________________________
12                                                UNITED STATES MAGISTRATE JUDGE
13                                                        September 9, 2020
                                                  DATED: __________________________
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -2-
